The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The disclosure is objected to because of the following informalities: In the amendment to the specification, the previous application is identified as 17/749,999. The correct number appears to be 17/174,999.  
Appropriate correction is required.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 refers to “RSB’s.” This appears to be a typographical error for “SPBs.”
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21, 23-25, 27-34 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,918,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise most of the subject matter of the instant claims, with the following obvious differences: With respect to claims 27 and 37, it is submitted that metals, metal alloys and polymeric materials are all well-known materials for making vessels. With respect to claims 29 and 38, it is submitted that molding components is a well-known manufacturing technique. 
6. 	Claims 22 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 12 of U.S. Patent No. 10,918,974 in view of Stevenson. 
Claims 22 and 39 differ from the previous claims in recitation of the bottom tip of the tongue being curved away from the center line. It is known to provide angled tips of dividing tongues, as shown by Stevenson. It would therefore have been obvious for one skilled in the art to angle or curve the bottom tip of the tongue of the previous patent, to aid in directing the fluid.
7.	Claims 26 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 12 and 13 of U.S. Patent No. 10,918,974 in view of Albiston. 
Claims 26 and 35 differ from the previous claims in recitation of the separator and the pump being in a common housing. This is known in a similar system, as exemplified by Albiston (see figure 12), and would therefore have been an obvious arrangement for the device of the previous patent, to provide the components in a unified package.
8.	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of U.S. Patent No. 11,098,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise most of the subject matter in claims 21-29 and obviously perform the method of claims 30-39, with the following obvious differences: With respect to claims 27 and 37, it is submitted that metals, metal alloys and polymeric materials are all well-known materials for making vessels. With respect to claim 28, it is submitted that some form of joining is obviously required to prevent leakage, and the joining means are all well-known. With respect to claims 29 and 38, it is submitted that molding components is a well-known manufacturing technique.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778